The Kobacker Furniture Company, an Ohio corporation, brought this action originally in the Toledo Municipal Court against Charles Price for $247.95 on an account for furniture sold and delivered.
Price answered, setting up fraudulent representation of the furniture and counterclaimed for damages sustained by reason of the Kobacker Co. libelling him by causing him to be placed on the blacldist with the Merchants' Credit & Adjustment Company, because of his non-payment of the account.
The Municipal Court sustained a demurrer tb the counter-claim and later rendered a judgment for the Company for a smaller amount than that prayed for. The Company thereupon appealed the case to the Lucas Common Pleas, which also sustained a demurrer to Price’s counter-claim and entered judgment for the Company. The Court of Appeals affirmed the Common Pleas.
Price here contends that under Section 11317 GC. a counter-claim should be allowed because the blacklisting arose out of the same contract for transaction and was directly connected therewith.